F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         AUG 8 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 HOWARD A. SCOTT,

          Plaintiff-Appellant,

 v.
                                                           No. 96-4163 &
 HANK GALETKA, Warden; WALLY
                                                        (D.C. No. 95-CV-399)
 SHULSEN, DEPUTY WARDEN, Oquirrh;
                                                              (D. Utah)
 DAN AZIS, Oquirrh One; PAUL GARDEN;
 RICK CORSI, Oquirrh One; JODI SCOTT,
 Oquirrh One; STEVE S. MINER; and BILLIE
 CASPER,

          Defendants-Appellees.


 HOWARD A. SCOTT,

          Plaintiff-Appellant,
                                                            No. 96-4203
 v.                                                   (D.C. No. 95-CV-171-B)
                                                             (D. Utah)
 KENNETH WHITE, Officer,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



      Appellant Howard A. Scott, a Utah state prison inmate, appeals the district

court's dismissal of his civil rights complaint in No. 96-4163, and the district

court's entry of summary judgment in favor of the defendant in No. 96-4203. We

exercise jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.



      Case No. 96-4163 involves a civil rights complaint filed by Mr. Scott on

May 6, 1996. In his complaint, Mr. Scott alleges, inter alia, that the defendants

violated his rights by improperly using "old write-up[s]" to wrongly classify him.

By doing so, Mr. Scott claims the defendants engaged in racial discrimination and

violated prison policy, his due process rights, the Utah Constitution, and the

United States Constitution. Mr. Scott names the following defendants in his

complaint: Warden Hank Galetka, Deputy Warden Wally Shulsen, Captain Dan

Azis, Paul Garden, Rick Corsi, Jodi Scott, Steve S. Miner, and Billie Casper.



                                         -2-
      On June 5, 1996, the magistrate judge recommended dismissal of Mr.

Scott's complaint pursuant to 28 U.S.C. § 1915(g) (1994). The magistrate judge

determined Mr. Scott had filed eighteen previous complaints with the court (some

of which were frivolous), and that § 1915(g) mandated dismissal of his current

complaint because Mr. Scott made no allegation of "an imminent danger of

serious physical injury." On September 18, 1996, the district court adopted the

Magistrate Judge's recommendation and dismissed Mr. Scott's complaint.



      On appeal, Mr. Scott again alleges the defendants have committed racial

discrimination and have violated prison policy and his constitutional rights by

using "old [w]rite-up[s]" against him. Mr. Scott alleges the district court did not

properly review his case or apply the correct law. Furthermore, Mr. Scott claims

the district court did not appoint counsel or give him an adequate opportunity to

represent himself.



      After thoroughly reviewing the record in No. 96-4163, we conclude the

district court properly dismissed Mr. Scott's complaint. 28 U.S.C. § 1915(g)

prohibits a prisoner from bringing a civil action "if the prisoner has, on 3 or more

prior occasions, while incarcerated ... brought an action or appeal in a court of the

United States that was dismissed on the grounds that it is frivolous ... unless the


                                          -3-
prisoner is under imminent danger of serious physical injury." The provision

applies to appeals dismissed prior to the enactment of the Prison Litigation

Reform Act of 1996. Green v. Nottingham, 90 F.3d 415, 420 (10th Cir. 1996).

Here, Mr. Scott has filed at least three prior civil rights actions that have been

dismissed as frivolous. See Scott v. Nelson, 1996 WL 287326 (10th Cir. May 31,

1996) (unpublished disposition); Scott v. Ortega, 1994 WL 363548 (10th Cir. July

14, 1994) (unpublished disposition); Scott v. Galetka, No. 95-C-1078J (D. Utah

1995) (unpublished disposition). 1 Because Mr. Scott does not even allege in his

complaint that he is under imminent danger of serious physical injury, the district

court properly dismissed his complaint under § 1915(g).



      Furthermore, the district court did not abuse its discretion in failing to

appoint counsel for Mr. Scott. It is well settled there is no constitutional right to

counsel in civil cases. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989).

"'[T]he district court has broad discretion to appoint counsel ... and its denial of

counsel will not be overturned unless it would result in fundamental unfairness

impinging on due process rights.'" Long v. Shillinger, 927 F.2d 525, 527 (10th

Cir. 1991) (quoting Maclin v. Freake, 650 F.2d 885, 886 (7th Cir. 1981)).



      1
        Case No. 95-C-1078J is a different case than the instant Scott v. Galetka,
which the Utah district court referenced as No. 96-C-399B.

                                          -4-
Because we believe the allegations in Mr. Scott's complaint lack merit, the court's

failure to appoint counsel was not erroneous.



      Case No. 96-4203 involves a civil rights complaint filed by Mr. Scott

against Officer Kenneth White. In his complaint, Mr. Scott alleges Officer White

was deliberately indifferent to his medical needs and he subjected Mr. Scott to

racial discrimination. Mr. Scott alleges Officer White refused to take him to the

prison hospital, telling Mr. Scott he was "to[o] busy." According to Mr. Scott,

Officer White "has refuse[d] the Plaintiff medical care because of the color of

[his] skin." (Id.) Mr. Scott states he is a "half black jamaican man."



      On May 29, 1996, the Magistrate Judge filed a Report and

Recommendation, recommending that summary judgment be granted in Officer

White's favor. The magistrate judge concluded Mr. Scott could not prevail on an

Eighth Amendment claim because Mr. Scott failed to provide sufficient evidence

to show Officer White was deliberately indifferent to his medical needs.

Specifically, the magistrate judge found Mr. Scott had failed to demonstrate that

"he had a serious medical need ... and ... Officer White knew of this need and

disregarded it." The magistrate judge also determined Mr. Scott had alleged

insufficient facts to support his claim of racial discrimination. On November 20,


                                         -5-
1996, the district court entered an order adopting the Magistrate Judge's

recommendation and granting summary judgment in favor of Officer White.



      On appeal, Mr. Scott contends Officer White's failure to transport him to

the prison infirmary violated his rights. However, we agree with the magistrate

judge that Mr. Scott did not allege sufficient facts to state a claim for racial

discrimination and Mr. Scott failed to produce sufficient evidence to prevail on an

Eighth Amendment claim. Hence, for substantially the same reasons stated in the

Magistrate Judge's Report and Recommendation of May 29, 1996, we affirm the

district court's grant of summary judgment. A copy of the magistrate judge's

Report and Recommendation is attached hereto.



      Based upon the foregoing reasons, we AFFIRM the district court's

dismissal of Mr. Scott's complaint in No. 96-4163, and the district court's grant of

summary judgment in favor of Officer White in No. 96-4203.


                                        Entered for the Court


                                        WADE BRORBY
                                        United States Circuit Judge




                                           -6-